Citation Nr: 1802727	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  13-13 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to March 24, 2013.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Lynch, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1970 to December 1971.

This claim comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In April 2015, the Board remanded this matter for a VA examination.  In August 2016, the Board remanded this matter again for VA examinations.  


FINDING OF FACT

The Veteran was not precluded from securing or following all forms of substantially gainful employment due to his service-connected disabilities for the period prior to March 24, 2013.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are not met for the period prior to March 24, 2013.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by letter provided in June 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran has claimed that the May 2011 and January 2012 VA medical examiners performed inadequate examinations.  Regarding the May 2011 VA examination, the Veteran stated that he thought that the VA examiner was confused as to whether the Veteran was there for a diabetes or a peripheral neuropathy examination and that the examiner did not listen to him regarding his hand and mobility problems.  See June 2011 correspondence.  Regarding the January 2012 examination, the Veteran stated that "the findings were calculated using a scientific instrument consisting of a piece of monofilament attached to a stick."  The Veteran alleged that the levels of sensation and sensory loss were what the January 2012 examiner thought they were, not what the Veteran told him.  He stated that there were no questions pertaining to pain or dysfunction, nor would the examiner listen to any, as the Veteran stated that he was not allowed to speak.  The Veteran stated that he tried to walk normally and that he was able to walk normally over short distances, but later in the day his gait becomes "very abnormal."  See May 2013 correspondence. 

The Board has reviewed the VA examinations and finds that they are adequate upon which to base a determination because the examination reports were based on physical examinations of the Veteran and complete reviews of the claims file.  Both examinations reflect that sensory testing was appropriately conducted to address the severity of his service-connected neuropathy.  Accordingly, the Board concludes that the May 2011 and January 2012 VA examinations are adequate upon which to decide the Veteran's claim.

The Veteran and his representative have not raised any additional issues with the duty to notify or duty to assist with regard to a TDIU claim.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).
II. Entitlement to a TDIU

Legal Criteria

It is the established policy of VA that all veterans who are unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16.  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15. 

"Substantially gainful" employment is employment that is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides.  See Moore v. Derwinski, 1 Vet. App. 356, 358 (1991) (adding that the definition of substantially gainful employment suggests a living wage).  Marginal employment is not considered substantially gainful employment.  See 38 C.F.R. § 4.16(a); see also Moore, 1 Vet. App. at 358 ("The ability to work only a few hours a day or only sporadically is not the ability to engage in substantially gainful employment."). 

A TDIU may be assigned if the schedular rating is less than total when it is found that the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  If there is only one such service-connected disability, it must be ratable at 60 percent or more.  38 C.F.R. § 4.16(a).  If there are two or more such disabilities, at least one disability must be rated at 40 percent or more, and there must be sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  Id.  Where applicable, disabilities resulting from a common etiology are considered a single disability for the purpose of satisfying the percentage standards set forth in 38 C.F.R. § 4.16(a). 

Where the schedular criteria set forth above are not met, but a veteran is nonetheless found to be unemployable by reason of service-connected disabilities, VA shall submit the case to the Director of Compensation Service for extraschedular consideration.  See 38 C.F.R. § 4.16(b). 

In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341(a), 4.16, 4.19.

Background

As an initial matter, the appeal period for a TDIU begins up to one year prior to the date of claim if it is ascertainable that an increase occurred up to that date.  Otherwise, the claim receipt date is the effective start date for a TDIU.  See 38 U.S.C. § 5110(a)(1), (b)(3) (2012).  Thus, since the Veteran's informal TDIU claim was received on June 6, 2011, consideration of whether the Veteran is entitled to a TDIU should begin on June 6, 2010.  

From March 24, 2013, the Veteran has been granted a 100 percent disability rating for coronary artery disease.  However, a grant of a 100 percent disability does not always render the issue of TDIU moot.  VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establish entitlement to special monthly compensation (SMC) under 38 U.S.C. § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Specifically, SMC may be warranted if the Veteran has a 100 percent disability rating for a single disability, and VA finds that TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent.  See Bradley, 22 Vet. App. 280 (analyzing 38 U.S.C. § 1114(s)); see also 75 Fed. Reg. 11,229 -04 (March 10, 2010) (withdrawing VAOPGCPREC 6-1999).

Here, the September 2017 rating decision granted SMC under 38 U.S.C. § 1114(s), effective March 24, 2013 based on his 100 percent schedular rating for coronary artery disease and additional disabilities that are independently rated at 60 percent or more.  Accordingly, the grant of a 100 percent rating for the Veteran's service-connected coronary artery disease and SMC on account additional disabilities that are independently rated at 60 percent or more renders the issue of entitlement to TDIU moot from March 24, 2013.  Bradley v. Peake, 22 Vet. App. 280, 293 (2008); see also Buie v. Shinseki, 24 Vet. App. 242 (2010).

In light of the foregoing, the Board will provide an analysis of evidence for the Veteran's TDIU claim for the period on appeal prior to March 24, 2013.  

The Veteran argues that his peripheral neuropathy precluded him from working as a Nuclear Medicine Technologist due to his inability to stand for long periods of time and his loss of fine motor skills in his hands.  See September 2011 correspondence.  He has also stated that his feet neuropathy made it difficult for him to drive.  See May 2013 correspondence.  Thus, the Veteran contends that his disabilities warranted a TDIU.  See June 2011 report of general information.

In March 2010, the Veteran reported that the neuropathy in his legs had improved since he had increased dosage of Lyrica with mild peripheral neuropathy and normal sensation in his feet.  See September 2017 CAPRI records, pp. 279, 281.  In July 2010, the Veteran again reported normal sensation in his feet.  See November 2010 medical treatment record, p. 18.  In October 2010, the Veteran reported that he was still able to function at work.  See September 2017 CAPRI records, p. 255.  

Also, in October 2010 the Veteran noted that he had peripheral neuropathy in both legs and feet and that in September 2010 his peripheral neuropathy increased significantly in severity.  He reported he was treated in an emergency room and that the severity of his peripheral neuropathy limited his ability to exercise and work.  He stated that he was limited in the amount of time he could be on his feet due to pain.  See October 2010 statement in support of claim, p. 1.

In January 2011, the Veteran was afforded a VA diabetes mellitus examination.  The Veteran was noted to have peripheral neuropathy related to his diabetes, with symptoms of paresthesias, loss of sensation, pain in his feet and up to his knees, and pain in his hands involving his fingertips.  He was noted to have no motor loss and he reported sensory loss from his toes to his knees bilaterally and in his fingertips to wrists bilaterally.  His deep tendon reflexes were normal.  The Veteran reported he retired December 22, 2010 due to his peripheral neuropathy making it so he "could no longer be on [his] feet."  The Veteran's eyesight was also noted to have worsened due to his condition, but that the Veteran received a new eyeglass prescription for his eyes to counter this worsening.  The Veteran was not restricted in his ability to perform strenuous activities and he had normal coordination, orientation, memory, and speech.  The examiner stated that the Veteran's diabetes and peripheral neuropathy affected the Veteran moderately with respect to his daily activities like chores and shopping, but that his condition had no effect on the Veteran's exercising, bathing, and dressing.  Nevertheless, the examiner opined that the Veteran's diabetes and peripheral neuropathy caused him to quit his job and that his diabetes and peripheral neuropathy had moderate effects on his daily activities.  See January 2011 VA examination, pp. 4, 6, and 7.  

A January 2011 VA treatment record noted the Veteran had myalgias which progressed from the right leg to the left to his shoulders which stopped after he stopped taking Pravastatin.  He was noted to have had a previous intolerance to Simvastatin.  The Veteran attributed his joint and muscle pain to the medication and stopped taking it, two days later his symptoms were resolving.  See March 2011 medical treatment records, pp. 3-5. 

In a March 2011 VA treatment record, the Veteran reported normal sensation in his hands.  Also, the Veteran reported that the peripheral neuropathy had worsened to affecting his fingers and hands in addition to his feet.  He had mild decrease in sensation over the anterior compartment of his leg to his dorsal foot on the left.  His right foot had mild numbness.  See April 2011 medical treatment record, p. 22.  He stated that he had to retire in December 2010 as his neuropathy was precluding him from working to the best of his ability, e.g. he was starting to miss veins while placing IVs.  Id. at 20.  

In an April 2011 VA treatment note, the Veteran was noted to have intact light touch, intact grip strength, and the ability to move all extremities.  See April 2011 medical treatment record, p. 6.  In a May 2011 VA treatment entry, the Veteran was noted to have normal sensation in his hands.  See May 2011 medical treatment records, p. 3.

In May 2011, the Veteran was afforded VA diabetes and peripheral nerve examinations.  He was noted to have peripheral neuropathic symptoms of pain and paresthesias in his lower and upper extremities and was restricted in his ability to perform strenuous activities.  See May 2011 VA examination, pp. 1-2.  He also reported a weak grip, dropping objects easily.  Id. at 6.  The Veteran had decreased sensory examination of his feet to vibration, pain/pinprick, position sense, and light touch.  Id. at 3-4.  He had normal findings on his extremity exam and had a normal 5/5 motor examination (active movement against full resistance) for elbow, finger, thumb, hip, knee, ankle and great toe testing.  The Veteran had normal muscle tone and no muscle atrophy.  He was noted to have a normal gait.  He had no imbalance or tremor, no evidence of fasiculations, and no joint function was affected by the nerve disorder.  Id. at 8.  He had no balance, coordination, or mobility problems.  The Veteran again related to the examiner that he retired because he could no longer be on his feet secondary to peripheral neuropathy.  The examiner diagnosed the Veteran as having nerve dysfunction and neuritis.  However, the examiner nevertheless opined that the Veteran's peripheral neuropathy had "no effects on usual occupation and resulting work problems" and no effects on the Veteran's usual daily activities.  Id. at 6.

In June 2011, the Veteran provided a statement that his peripheral neuropathy in his legs has progressively gotten worse since 2007, and, that when it spread to his hands, it became impossible for him to work because it affected his manual dexterity.  See June 2011 correspondence.

In June 2011, the Veteran provided another statement.  He stated that his feet peripheral neuropathy symptoms were initially mild and involved numbness, stinging and burning at the tips of his toes and outside edge of his feet.  However, the Veteran stated that in September 2009 he went to the ER due to severe pain in both feet and severe pain and numbness extending to his knee of his left leg.  The Veteran thought that he was having circulatory problems and he might lose his left leg.  He stated that it was determined he did not have any circulatory problems but that his peripheral neuropathy had become acute and was no longer mild.  The Veteran argued that he had mobility problems and had fallen several times.  He stated that it had become impossible for him to work because of the neuropathy in his feet limited his time standing and in his hands limited his dexterity.  See July 2011 correspondence. 

The Veteran's wife also provided a June 2011 statement.  She reported that the Veteran was unable to do everyday tasks with any amount of ease.  She felt his pain was taking a mental and physical toll on him.  He was in so much pain from his leg that one year prior he went to the ER.  He could not walk far and he needed to rest during shopping trips.  She noted that he had fallen several times during the past year or so which she believed was because he could not feel the ground.  She noted that his pain medication dulled his reactions.  She noted that the Veteran was a Nuclear Medicine Technologist for more than 30 years but he had to give up his profession due to his inability to stand on his feet for a lengthy period of time and inability to give injections properly due to loss of feeling in his hands.  See July 2011 buddy statement.  

In January 2012, the Veteran was afforded a VA examination.  The history section noted no history of weakness or paralysis, but there was paresthesias and numbness in the arms and feet.  He was noted to have a normal gait.  His right and left upper and lower extremities were normal to vibration, position sense, pain/pinprick, and light touch.  He had dysesthesias to both hands and feet.  He had a normal 5/5 motor examination throughout with normal muscle tone.  There was no history of memory loss, poor coordination, vision loss, speech difficulty, or other symptoms.  The examiner noted the Veteran's complaint that his peripheral neuropathy caused decreased manual dexterity and pain and that it caused moderate difficulty in doing chores, shopping, recreation and traveling.  The condition prevented the Veteran from exercising and doing sports, but had no effect on the Veteran's dressing, toileting, or grooming.  The examiner noted that any activities that required bending, stooping, prolonged standing or walking may further aggravate the Veteran's peripheral neuropathy, opining that this condition renders "the Veteran unable to secure and maintain substantially gainful physical and/or sedentary employment."  See January 2012 VA examination, pp. 4-8.  

However, in February 2012, a VA examiner reviewed the January 2012 VA examination and medical records and provided a clarifying addendum opinion to the January 2012 VA examination.  The addendum was required because the January 2012 VA examination noted that while the Veteran reported pain and numbness, he had 5/5 motor skills, normal lower extremities, normal gait, and a mild rating.  The February 2012 examiner clarified, opining that while the Veteran's bilateral upper and lower extremity neuropathy "would prevent physical employment as it is quite painful and this pain would likely increase with physical exertion...  [this condition] would not prevent sedentary employment."  

On December 5, 2012, the Veteran reported that his neuropathy had been progressing, and he was limited in his ability to use a treadmill, and was now using a recumbent bicycle.  He had diminished sensation to his knees bilaterally, with hypoactive reflexes in his lower extremities.  He reported he had suffered several falls.  He was noted to have started using a cane as of this visit.  His gait instability was noted to be worse than normal lately, and he had fallen since his last visit.  See December 2012 Legacy CAPRI, pp. 14-15.

In May 2013, the Veteran provided a statement that his symptoms were worse than they were during the 2012 examination.  He stated that the lack of sensation in his feet was interfering with his driving as he could not feel how much pressure he was exerting on the gas pedal.  The Veteran stated that the level of his peripheral neuropathy was not mild in January 2012 and that it had become progressively worse over time.  See May 2013 correspondence. 

The record contains a May 23, 2013 private treatment record from Tennessee Neurology Specialists.  The Veteran had been receiving the majority of his healthcare through VA for the previous 5 to 6 years, but he had recently established primary care with Dr. M. through Healthspring.  The Veteran had a myocardial infarction in 1999 and, during hospitalization, he was diagnosed with diabetes mellitus.  Within a year he started noticing dysesthesias in both feet.  Amitriptyline resulted in mental status change, and Neurontin caused short-term memory problems.  The symptoms in his feet remained fairly static until 2009.  "In that year he had worsening of left lower leg pain and then right lower extremity pain.  A physician at VA told him that this increase in pain was related to PN."  

At the time of this May 23, 2013 medical treatment note, the Veteran reported symptoms that were gradually worsening.  He had numbness to the upper ankle region, and some patchy numbness in the calf regions.  He also reported numbness and tingling in the tips of his fingers.  He had painful dysesthesias in his feet, including sensations of cold and burning.  Pain limited his walking and physical activity.  He reported imbalance and impairment of fine motor skills in his hands related to numbness.  He stated he retired after noticing difficulty starting IVs (which he had previously been adept at doing) and handling syringes.  He was then being treated with Pregabalin which "helped some."  On physical examination, the Veteran had 1+ edema with pitting on both legs up to the knees.  He had normal (5/5) motor strength in the upper extremities, throughout and normal motor strength in the proximal lower extremities.  His knee flexion was 5-/5 bilaterally.  He had decreased extensor digitorum brevis bulk bilaterally, but was noted to have "normal muscle tone."  His reflexes were normal at biceps, triceps, and knee jerks and 1+ at brachialis and ankle jerks.  He had bilateral symmetry and negative Babinski tests.  He had a subtle irregular postural tremor in his hands.  His coordination with finger to nose and rapid alternating movements were intact.  His gait was independent but antalgic (related to foot allodynia), and cautious.  His tandem gait was unsteady.  He was assessed with peripheral neuropathy that was "mostly diabetic with possibly other factors as well (toxins?, tall habitus)."  His tremor was "very slight" and related to his peripheral neuropathy.  His edema was noted to be possibly related to the use of Lyrica, which was "providing symptomatic benefit for PN pain."  The examiner noted that the Veteran's prescription drug use had no cognitive side effects and that he appeared at the appointment well-groomed, alert, cooperative, with full affect, good eye contact, normal judgment, and normal speech.  See June 2013 medical treatment record.

A May 2013 electromyographic (EMG) study showed moderate degree of chronic sensorimotor peripheral neuropathy, mostly axon loss in type, consistent with diabetic neuropathy.  The EMG report and the physician's note afterwards did not differentiate between the upper and lower extremities.  Id.



Analysis

The following are the Veteran's service-connected disabilities and associated percentages for the time period from June 6, 2010 to March 24, 2013:  coronary artery disease (10 percent); peripheral neuropathy right foot (10 percent from November 16, 2005 to October 8, 2010; 20 percent from October 8, 2010 to December 5, 2012; and 40 percent from December 5, 2012); peripheral neuropathy left foot (10 percent from November 16, 2005 to October 8, 2010; 20 percent from October 8, 2010 to December 5, 2012; and 40 percent from December 5, 2012); diabetes mellitus (20%); erectile dysfunction (0%); peripheral neuropathy, right upper extremity (10% from January 7, 2011); and peripheral neuropathy, left upper extremity (10% from January 7, 2011).  

During the appeal period of June 6, 2010 to March 24, 2013, the Veteran's combined rating was 40 percent to October 8, 2010; 60 percent from October 8, 2010 to January 7, 2011; 70 percent from January 7, 2011 to December 5, 2012; and 80 percent from December 5, 2012 to March 24, 2013.  The Veteran received a combined 100 percent rating from March 24, 2013.

Extra-Schedular Analysis under 38 C.F.R § 4.16(b) 

Prior to October 8, 2010, the Veteran did not meet schedular criteria for a TDIU under 38 C.F.R § 4.16(a).  His highest combined rating prior to this date was 40 percent with respect to diabetes-related disabilities, including the bilateral factor for peripheral neuropathy associated with diabetes.

Since the Veteran did not meet the schedular requirements under 38 C.F.R § 4.16(a) prior to October 8, 2010, the following analysis is to determine whether a referral is warranted to the Director of Compensation Service for extraschedular consideration under 38 C.F.R § 4.16(b).

The evidence does not reflect that the Veteran was unable to secure or follow a substantially gainful occupation because the following indicated that he could be substantially gainfully employed.  In July 2010, the Veteran reported normal sensation in his feet.  See November 2010 medical treatment record, p. 18.  Also, in October 2010, even though the Veteran was limited in his work and the amount of time he could be on his feet, treatment records and private examination nevertheless show that the Veteran reported being able to function at work.  See September 2017 CAPRI records, p. 255; See October 2010 statement in support of claim, p. 1.

The Board carefully examined applicable vocational factors in determining whether the Veteran was capable of obtaining, adjusting to, and maintaining substantially gainful employment prior to October 8, 2010.  The Board considered the Veteran's education, training, and work history, specifically noting that the evidence of record shows that the Veteran had a 30-year career as a Nuclear Medicine Technologist and his contentions that his peripheral neuropathy caused him to retire in December 2010.  However, the Board notes that a TDIU rating is not warranted where a veteran is unable to continue a chosen profession.  Rather, as stated above, the determinative question for purposes of TDIU is whether the Veteran's level of disability, given his education, training, and experience, renders it impossible for the average person to obtain or retain substantially gainful employment of some type.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In light of the foregoing, the Board finds that the Veteran is not entitled to a referral to the Director of Compensation Service for extraschedular consideration under 38 C.F.R § 4.16(b).

Schedular Analysis under 38 C.F.R § 4.16(a) 

From October 8, 2010, the Veteran meets the schedular requirement for a TDIU under 38 C.F.R § 4.16(a) because his combined rating for all diabetes-related disabilities, to include the bilateral factor for peripheral neuropathy associated with diabetes, was 60 percent.  

The evidence does not reflect that the Veteran was unable to secure or follow a substantially gainful occupation.  Specifically, in March 2011, the Veteran had normal sensation to his hands; in April 2011, the Veteran had intact light touch, intact grip strength, and the ability to move all extremities; in May 2011 the Veteran had normal muscle tone, normal sensation of hands, no tremor, and no indication of decreased sensation on testing associated with his upper extremities; in March 2012, the Veteran had normal hand sensation; and in May 2013, the Veteran had normal motor strength, normal reflexes, and intact coordination with finger to nose and rapid alternating movements.  

From October 8, 2010, the VA examinations provide further evidence of upper extremity capabilities to do sedentary employment.  As noted above, the January 2011 VA examiner observed that the Veteran had no motor loss, no reported sensory loss in his fingertips, no loss in coordination, and no restriction in his ability to perform strenuous activities.  

Likewise, the May 2011 VA examiner noted that the Veteran had a normal 5/5 motor examination, normal muscle tone, no muscle atrophy, no coordination problems, no tremor, and no affected joints.  While the examiner conceded that the Veteran was unable to participate in strenuous activities and had a weak grip, these limitations did not foreclose the Veteran from obtaining and maintaining substantially gainful sedentary employment that did not require these specific physical requirements.  

Furthermore, the January 2012 examination noted that the Veteran's upper extremities were 5/5 with respect to motor skills and normal with respect to coordination, muscle tone, vibration, position sense, pain or pinprick, and light touch.  While the Veteran's arms and feet had numbness, paresthesis, and dysesthesias and the Veteran could not engage in physically-demanding exercising and sporting events, the Veteran could nevertheless moderately engage in shopping, recreation, and traveling and the Veteran had no problems with basic activities like dressing, toileting, and grooming.  The January 2011 VA examiner noted that the Veteran had normal coordination.  The January 2012 VA examiner noted that the Veteran exhibited no memory loss and no speech difficulty, with the February 2012 VA examiner opining that the Veteran's condition "would not prevent sedentary employment."  

The Board has specifically considered the Veteran's June 2011 letters and his wife's June 2011 letter, stating that the Veteran had been unable to work due to pain and numbness in his legs and hands.  The Board acknowledges that the Veteran had difficulty with prolonged walking and standing and began to use assistive devices, e.g. a cane, during the period at issue.  However, the Board finds that the preponderance of the evidence including the cumulative VA medical treatment and examination evidence cited above indicates the Veteran could still perform sedentary work during the TDIU period. 

After considering the totality of the evidence including the records noted above, the Board finds that the evidence does not show the Veteran was unemployable due to his service-connected disabilities from October 8, 2010 to March 24, 2013.  Although his disabilities exhibited a degree of upper and lower extremity physical impairment, the evidence does not reflect that all forms of gainful employment are precluded solely due to these service-connected disabilities.  Accordingly, for reasons set forth above, a TDIU rating is not warranted under 38 C.F.R. § 4.16(a). 


ORDER

Entitlement to a TDIU prior to March 24, 2013 is denied.






____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


